DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, species a, figs. 1-3, claims 1-13 and 20, in the reply filed on 8/10/21 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and Group II “are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition”
This is not found persuasive because MPEP 806.05(c) indicates distinctness can be shown if a combination as claimed: 
does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and
the subcombination can be shown to have utility either by itself or in another materially different combination.

The combination invention is Group II, claims 15-19.  The combination of claim 15 and claim 17 recites limitations from claim 1.  The subcombination invention is Group I, claims 1-14 and 20.  As set forth in the Restriction Requirement of 6/30/21, distinctness exists between Group I and Group II because:
the combination invention of Group II does not require the particulars of the subcombination as claimed for patentability because it recites the limitation “the underfill including a non-extension portion disposed between the lower semiconductor chip and the bonding pads, and an extension portion having a greater width than the non-extension portion” not present in Group I; and
the subcombination invention of Group I can be shown to have utility either by itself or in another materially different combination such as in a semiconductor package without “the underfill including a non-extension portion disposed between the lower semiconductor chip and the bonding pads, and an extension portion having a greater width than the non-extension portion”.

As a reminder, where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/21.
Claims 1-13 and 20 are subject to examination at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., US Publication No. 2014/0160688 A1.

Lu anticipates:
1. A semiconductor package comprising (see fig. 3, 2c and 1c): 
	a substrate (100) having bonding pads (117/129) at an upper surface thereof; 
	a lower semiconductor chip (131) disposed on the substrate and at least one upper semiconductor chip (306) disposed on the lower semiconductor chip; 
	a dam structure (1131/1132 in fig. 2c) disposed on the substrate and having a closed loop shape surrounding the lower semiconductor chip (131), the dam structure including narrow (1131) and wide dams (1132), (see fig. 2c) the narrow dam (1131) being disposed between the lower semiconductor chip (131) and the bonding pads (117/129), and the wide dam (1132) having a greater inner width than the narrow dam (e.g. wide dam 1132 circumscribes narrow dam 1121 so it has a greater inner width); and 
	an underfill (123) disposed inside the dam structure and being filled between the substrate (100) and the lower semiconductor chip (131).  See Lu at para. [0001] – [0035], figs. 1-3.




3. The semiconductor package according to claim 1, wherein a distance between the lower semiconductor chip (131) and the narrow dam (1131) is smaller than a distance between the lower semiconductor chip (131) and each of the bonding pads (117/129), fig. 2c.

4. The semiconductor package according to claim 1, wherein: the lower semiconductor chip (131) is electrically connected to the substrate (100) through bumps (125); and the upper semiconductor chip (306) is electrically connected to the substrate (100) through bonding wires (310+315/301/317/129/117), fig. 2c.

Regarding claim 20:
	Lu teaches the limitations as applied to claim 1 above.  
	Lu further teaches the added limitation:
	(see fig. 3) an upper semiconductor chip (306) mounted on the lower semiconductor chip (131) by wire bonding (310); 	
	an external connection terminal (139) disposed below the substrate (100);	…
	an encapsulant (312) covering the substrate (100), the lower semiconductor chip (131), and the upper semiconductor chip (306), para. [0041] – [0046].




1-4 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al., US Publication No. 2010/0078791 A1.

In a first interpretation, Yim anticipates:

1. A semiconductor package comprising (see fig. 2a and fig. 1a and 1b): 
	a substrate (100) having bonding pads (115) at an upper surface thereof; 
	a lower semiconductor chip (200) disposed on the substrate and at least one upper semiconductor chip (250) disposed on the lower semiconductor chip; 
	a dam structure (280a in fig. 2a) disposed on the substrate and having a closed loop shape surrounding the lower semiconductor chip (200), the dam structure including narrow (inner 280a) and wide dams (outer 280a), (see fig. 2a) the narrow dam (inner 280a) being disposed between the lower semiconductor chip (200) and the bonding pads (115), and the wide dam (outer 280a) having a greater inner width than the narrow dam (e.g. wide dam outer 280a circumscribes narrow dam inner 280a so it has a greater inner width); and 
	an underfill (230) disposed inside the dam structure and being filled between the substrate (100) and the lower semiconductor chip (200).  See Yim at para. [0001] – [0065], figs. 1-12.

2. The semiconductor package according to claim 1, wherein a distance between the lower semiconductor chip (200) and the wide dam (e.g. outer 280a) is greater than a distance between the lower semiconductor chip (200) and the narrow dam (e.g. inner 280a), fig. 2a.



4. The semiconductor package according to claim 1, wherein: the lower semiconductor chip (200) is electrically connected to the substrate (100) through bumps (210); and the upper semiconductor chip (250) is electrically connected to the substrate (100) through bonding wires (270+160/150/165/220), fig. 1A.

Regarding claim 20:
	Yim teaches the limitations as applied to claim 1 above.  
	Yim further teaches the added limitation:
	(see fig. 1A) an upper semiconductor chip (250) mounted on the lower semiconductor chip (200) by wire bonding (270); 	
	an external connection terminal (125) disposed below the substrate (100);	…
	an encapsulant (190) covering the substrate (100), the lower semiconductor chip (200), and the upper semiconductor chip (250).


Claim(s) 1-5, 7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al., US Publication No. 2010/0078791 A1.

	In a second interpretation, Yim anticipates:

1. A semiconductor package comprising (see fig. 1a and fig. 2c labeled below): 
	a substrate (100) having bonding pads (115) at an upper surface thereof; 

	a dam structure (280c) disposed on the substrate and having a closed loop shape surrounding the lower semiconductor chip (200), the dam structure including narrow (e.g. concave portions) and wide dams (e.g. convex portions), (see fig. 2C) the narrow dam (e.g. concave portions) being disposed between the lower semiconductor chip (200) and the bonding pads (115), and the wide dam (e.g. convex portions) having a greater inner width than the narrow dam (e.g. concave portion); and 
	an underfill (230) disposed inside the dam structure (280c) and being filled between the substrate (100) and the lower semiconductor chip (200).  See Yim at para. [0001] – [0065], figs. 1-12.


    PNG
    media_image1.png
    593
    604
    media_image1.png
    Greyscale




3. The semiconductor package according to claim 1, wherein a distance between the lower semiconductor chip (200) and the narrow dam (e.g. concave portion) is smaller than a distance between the lower semiconductor chip (200) and each of the bonding pads (115), fig. 2c labeled above.

4. The semiconductor package according to claim 1, wherein: the lower semiconductor chip (200) is electrically connected to the substrate (100) through bumps (210); and the upper semiconductor chip (250) is electrically connected to the substrate (100) through bonding wires (270+160/150/165/220), fig. 1A.

5. The semiconductor package according to claim 1, wherein, when viewed in a plan view (see fig. 2c labeled above): 
	the narrow dam (e.g. concave portion) surrounds first to third side surfaces of the lower semiconductor chip (200);	
	the wide dam (e.g. convex portions) surrounds the first and third surfaces of the lower semiconductor chip and a fourth surface of the lower semiconductor chip; 
	the dam structure (280c) further includes a first connector (e.g. See fig. 2c labeled above, connectors are segments connecting concave and convex portions.) connecting a first end of the narrow dam and a first end of the wide dam; and 


7. The semiconductor package according to claim 5, wherein the bonding pads (115) are disposed to face corresponding ones of the first to third side surfaces of the lower semiconductor chip (200), fig. 2c.

Regarding claim 20:
	Yim teaches the limitations as applied to claim 1 above.  
	Yim further teaches the added limitation:
	(see fig. 1A) an upper semiconductor chip (250) mounted on the lower semiconductor chip (200) by wire bonding (270); 	
	an external connection terminal (125) disposed below the substrate (100);	…
	an encapsulant (190) covering the substrate (100), the lower semiconductor chip (200), and the upper semiconductor chip (250).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim, as applied to claim 1 above.

Regarding claim 6:
	Yim teaches all the limitations of claims 1 and 5 above, and further teaches wherein a distance between each of the first and second connectors and a bonding pad disposed adjacent thereto is 50 to 150 µm (e.g. Obvious from disclosure in fig. 1B the distance D2 is 10-50 µm and the distance is determined according to material used to form the dam at para. [0043].  Also see disclosure “the distance between the dam and landing pads is maintained at 50 to 150 µm” at para. [0044].)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

Claims 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, as applied to claim 1 above.

	Regarding claim 8:
	Lu teaches all the limitations of claim 1 above and further teaches:
8. The semiconductor package according to claim 1, wherein a distance between the narrow dam and each of the bonding pads is 50 to 150 µm (e.g. Obvious to one of ordinary skill in the art from Lu’s fig. 1c disclosing a distance of 50 to 100 µm between dam 113 and bonding pads 117/129.)
	
	Lu further teaches:
9. The semiconductor package according to claim 1, wherein a distance between the wide dam and each adjacent side surface of the substrate is 100 to 300 µm (e.g. Obvious to one of ordinary skill in the art from Lu’s fig. 1c disclosing a distance of 50 to 100 µm between dam 113 and bonding pads 117/129 and a distance of 200 µm to the substrate side surface.  For example, 50 µm + 200 µm = 250 µm  and 100 µm + 200 µm = 300 µm.)

	Lu further teaches:
11. The semiconductor package according to claim 1, wherein a distance between the lower semiconductor chip and the wide dam is 500 to 1,000 µm (e.g. Obvious to one of ordinary skill in the art from Lu’s fig. 1c disclosing a distance of 850 to 950 µm between chip 131 and dam 113.)

para. [0029] and fig. 1c appears to disclose a height of the dam 113 of 15 to 30 µm.)

	Regarding claims  8, 9, 11 and 12:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)
	Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").


Claims 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim, as applied to claim 1 above.

	Following the first interpretation above with fig. 2a applied to the rejection of claim 1-

	Regarding claim 8:
	Yim teaches all the limitations of claim 1 above and further teaches:

8. The semiconductor package according to claim 1, wherein a distance between the narrow dam and each of the bonding pads is 50 to 150 µm (e.g. Obvious from disclosure in fig. 1B the distance D2 is 10-50 µm and the distance is determined according to material used to form the dam at para. [0043].  Also see disclosure “the distance between the dam and landing pads is maintained at 50 to 150 µm” at para. [0044].)

	Yim further teaches:
10. The semiconductor package according to claim 1, wherein a distance between the lower semiconductor chip and the narrow dam is 200 to 400 µm (e.g. Obvious from disclosure in fig. 1B the distance D1 is > 20 µm and 20 to 50 µm at para. [0043].  Also see disclosure “the distance between the dam and a semiconductor chip is maintained at 100 to 200 µm” at para. [0044].)

12. The semiconductor package according to claim 1, wherein the dam structure has a height of 18 µm or less (e.g. 15 to 20 µm at para. [0043].)

	Regarding claims  8, 10 and 12:

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)
	Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, as applied to claim 1 above, and further in view of Wakiyama, US Publication No. 2012/0153462 A1.

	Regarding claim 13:

	
	In an analogous art, Wakiyama, in fig. 7, teaches an alignment mark (42, 43) disposed at corners of a substrate (11).  Wakiyama, in fig. 8, further teaches dam structure (44C) includes a cut-out (e.g. along 44A, 44B) bent at a right angle to face the corners of the substrate (11).  See Wakiyama at para. [0091] – [0101].
Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  
	One of ordinary skill in the art, who is also a person of ordinary creativity, combining the teachings of Wakiyama’s figs. 7 and 8 would arrive at the limitation “wherein the dam structure includes a cut-out bent at a right angle to face the alignment mark” recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lu with the teachings of Wakiyama to form “an alignment mark disposed on the substrate, wherein the dam structure includes a cut-out bent at a right angle to face the alignment mark”, because Wakiyama teaches “Hence, at the time of the mounting, it is necessary to check the positions of the alignment marks through the underfill resin. However, since the optical transparency of the underfill resin filled with a filler and the like is low, it is difficult to identify the alignment marks formed on the lower side of the underfill resin…it is desirable to provide a semiconductor device and a method of manufacturing the semiconductor device capable of easily recognizing the alignment marks para. [0003], [0005]. 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim, as applied to claim 1 above, and further in view of Wakiyama, US Publication No. 2012/0153462 A1.

	Regarding claim 13:
	Yim teaches all the limitations of claim 1 above, but does not expressly teach an alignment mark disposed on the substrate, wherein the dam structure includes a cut-out bent at a right angle to face the alignment mark.
	
	In an analogous art, Wakiyama, in fig. 7, teaches an alignment mark (42, 43) disposed at corners of a substrate (11).  Wakiyama, in fig. 8, further teaches dam structure (44C) includes a cut-out (e.g. along 44A, 44B) bent at a right angle to face the corners of the substrate (11).  See Wakiyama at para. [0091] – [0101].
Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  
	One of ordinary skill in the art, who is also a person of ordinary creativity, combining the teachings of Wakiyama’s figs. 7 and 8 would arrive at the limitation “wherein the dam structure includes a cut-out bent at a right angle to face the alignment mark” recited in the claim.
para. [0003], [0005]. 

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Wu et al, US 20140167263 A1 (e.g. see figs. 1-2)
	Cha et al., US 20210082891 A1 (e.g. see figs. 4-5)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
25 October 2021